Citation Nr: 1738463	
Decision Date: 09/12/17    Archive Date: 09/22/17

DOCKET NO.  11-26 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities prior to November 17, 2010, from January 1, 2011, to December 8, 2011, from June 1, 2012, to September 1, 2014, and from February 1, 2015.  


REPRESENTATION

Appellant represented by:	Jan Dils, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1979 to December 1979 and from November 1981 to 1983, for which he was honorably discharged and determined to be entitled to VA benefits.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In August 2016, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to afford the Veteran a new VA examination for his bilateral hearing loss.  The record does not reflect that this examination took place.  As such, the Board determines there has not been substantial compliance with the August 2016 remand directives, and further remand is necessary.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Because the determination regarding service connection for bilateral hearing loss may impact the outcome of the adjudication of the claim for a TDIU, the TDIU claim is inextricably intertwined with this claim.  Thus, the Board cannot fairly proceed in adjudicating the claim for a TDIU until the service connection claim has been resolved, and adjudication of the TDIU claim must be deferred.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.




REMAND

In August 2016, this case was remanded for a VA audiological examination and opinion regarding the issue of entitlement to service connection for bilateral hearing loss.  See 38 U.S.C.A. § 1131 (West 20014); 38 C.F.R. §§ 3.303, 3.385 (2015); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

The record reflects that the Veteran was sent a letter in September 2016 informing him that an examination had been scheduled through a private medical provider.  The letter indicated that the Veteran would be contacted by the medical provider to inform him of the date of the examination.  However, the record does not reflect that the Veteran was ever informed of such.  In the April 2017 Supplemental Statement of the Case, the RO indicated that there was an October 2016 notification of failure to report for the examination.  However, upon careful review of the record, the Board did not find any such notification.  Thus, it is unclear whether the Veteran ever received notice of the examination date.  

As the Veteran's last VA examination in June 2012 was not adequate for VA purposes, a new examination is still needed as the record raises the question of whether the Veteran has bilateral hearing loss for VA purposes.  To reiterate the basis of the August 2016 remand, the June 2012 VA examiner concluded that the Veteran's puretone threshold results were inconsistent and not reliable.  The examiner also concluded that the Veteran's speech discrimination results were not appropriate.  As both puretone thresholds and speech discrimination scores are required for VA purposes, the examination results are not adequate to determine whether the Veteran has a current disability of bilateral hearing loss for VA purposes.  

However, review of the Veteran's VA treatment records in Virtual VA document his audiometric findings (not recorded in decibels) were within normal limits in September 2010, speech discrimination results were 96 percent bilaterally, and a diagnosis of mild bilateral sensorineural hearing loss was rendered in October 2010.  Additionally, annual audiogram results in January 2013 and March 2014 were filed with occupational health, and the Veteran underwent a hearing aid fitting in July 2014.  In light of these findings, the Board determined that additional development was needed to determine whether a current disability of bilateral hearing loss for VA purposes exists and if so, whether it related to in-service noise exposure.  For these reasons, a new examination is still necessary.

Further, the record does not reflect that the claim for a TDIU has been developed.  An opinion is still necessary to address whether the Veteran's service connected disabilities render him unable to maintain substantially gainful employment, particularly in light of his 70 percent rating for PTSD from June 1, 2012.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA audiological examination to determine the nature and etiology of any hearing loss disability that may exist.  

Ensure that the Veteran is notified of the date of this examination, and add such notification to the record.  

The entire claims file, to include all VBMS and Virtual VA files, must be made available to and reviewed by the examiner, and it should be confirmed that such records were available for review.  All necessary tests and studies should be performed.  A complete rationale should be provided for the opinion.

For any diagnosed hearing loss disability, the examiner must opine whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's bilateral hearing loss manifested in or is otherwise related to the Veteran's military service, to include noise exposure therein.

The Veteran is competent to attest to matters of which he has first-hand knowledge, such as his in-service noise exposure.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should explain why.

2.  Undertake appropriate steps to develop the Veteran's claim for a TDIU, including providing notice of the information and evidence necessary to establish a TDIU claim and requesting information regarding his education and employment history.

3.  After completing the above actions, readjudicate the claims on appeal.  If the benefits sought on appeal remain denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


